Citation Nr: 0433699	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  99-01 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of proper initial rating for irritable bowel 
syndrome with psychogenic vomiting, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran had active service from May 1989 to April 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the claim on appeal.  The 
veteran subsequently timely appealed the RO's denial, and his 
case underwent appellate adjudication by the Board in July 
2003.  The appellant appealed the July 2003 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Following a July 2004 "Joint Motion for Remand" 
(Joint Motion), a July 2004 Court Order vacated and remanded 
the July 2003 Board decision.  At present, the appellant's 
case is once again before the Board for appellate 
consideration.  However, as additional development is 
necessary prior to appellate review of the issue on appeal, 
the case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant have has not been 
fulfilled regarding the issue on appeal.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As per the requests included in the 
above-mentioned Joint Motion, the veteran's service-connected 
disability should be re-adjudicated taking into consideration 
38 C.F.R. § 4.126(d) (2004).  Prior to re-adjudication, 
however, the Board finds that the veteran should be given the 
benefit of additional VA examinations by appropriate 
specialists in order to determine the current status of the 
veteran's disability.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In addition, there may be outstanding private and/or VA 
medical records which may support the appellant's claim on 
appeal, which need to be obtained and incorporated into the 
claims file.  As well, the veteran should be given the 
opportunity to submit additional evidence in support of his 
claim.  As such, the RO should assist the veteran with this 
matter.

Thereafter, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since the date 
of claim to the present, and who possess 
records relevant to the issue on appeal.  
Provide the appellant with release forms 
and ask that a copy be signed and 
returned for each health care provider 
identified and whose treatment records 
are not already contained within the 
claims file.  When the appellant 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the appellant of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the appellant that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
the claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

2.  The RO should request that the 
appellant provide information as to the 
dates of any treatment at any VA Medical 
Center (VAMC) since the date of claim to 
the present, if any.  All identified 
treatment records from any reported VAMC 
not already contained within the claims 
file should be obtained and associated 
with the claims file.  If the search for 
the above records has negative results, 
the claims file must be properly 
documented with information obtained from 
the VA facility(ies).  Furthermore, the 
appellant should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating the claim.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:
a)  The veteran should be scheduled for 
VA examinations, by a gastroenterologist 
and a psychiatrist, to identify his level 
of impairment resulting from the service-
connected irritable bowel syndrome with 
psychogenic vomiting.  The claims folder 
must be made available to the examiners 
for review before the examinations.  The 
examiners must indicate in the 
examination reports that the veteran's 
claims folder was reviewed prior to the 
examination.  All necessary tests and 
studies should be conducted in order to 
assess the current status of the service-
connected disability.  Following a review 
of the veteran's medical records and 
history, the examiners should discuss all 
relevant medical evidence/findings 
regarding the service-connected 
disability, as well as its relationship 
to any other current disorders.  In 
addition, the examiners should render a 
medical opinion as to which of the 
veteran's symptoms and 
functional/occupational impairment is 
attributable to the service-connected 
disability, as opposed to any nonservice-
connected condition(s).  If it is 
impossible to distinguish the 
symptomatology and/or functional or 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiners must so indicate.

After examining the veteran and reviewing 
his medical records the psychiatrist is 
requested to identify any disability, 
which has been diagnosed as a physical 
condition and is also manifestation of 
any psychiatric disorder.  The 
psychiatrist is then requested to render 
an opinion as to whether the veteran's 
psychiatric disorder or the physical 
disabilities represent the dominant 
aspect of his condition.  The examiner is 
requested to include a Global Assessment 
of Functioning (GAF) score.

Additionally, upon examination of the 
veteran, the examiners should render an 
opinion as to the effect that the 
service-connected irritable bowel 
syndrome with psychogenic vomiting has, 
if any, on his earning capacity.  The 
examiners should render an opinion as to 
whether this disability alone has caused 
marked interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report. 

4.  The veteran should be given adequate 
notice of the requested examinations, 
which includes advising him of the 
consequences of his failure to report to 
the examinations.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examinations 
notification or refusal to report 
notices, whichever applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented in 
order to comply with the July 2004 Joint 
Motion and Court Order.  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking a determination of proper initial 
rating for irritable bowel syndrome with 
psychogenic vomiting, currently evaluated 
as 10 percent disabling.  The RO must 
address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
VA Schedule for Rating Disabilities.  In 
addition, the RO must take into 
consideration 38 C.F.R. § 4.126(d) (2004) 
and the holdings in Mittleider v. West, 
11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the 
service-connected condition from a 
nonservice-connected condition, 38 C.F.R. 
§ 3.102 clearly dictates that such signs 
and symptoms be attributed to the 
service-connected condition), and Butts 
v. Brown, 5 Vet. App. 532 (1993).  
Furthermore, the RO's consideration of 
referring the service-connected 
disability for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.

7.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



